DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;

(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
With regards to the rejections included below, the omission of a notice that the primary reference may not explicitly teach certain claim limitations implies that such limitations may not be explicitly taught by the primary reference.  This is explained for conformance to factual inquiries set forth in Graham v. John Deere Co. and completed in the interest of brevity.

Claims 1-5 and 9-12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huntsman (US 6,620,236 B2) in view of Bean (US 6,264,735 B1) and DarafillDry_NPL.

Regarding claim 1, Huntsman teaches a bullet absorbing concreted structure (See Abstract) with specific concentrations of cement, fine aggregate, mass fiber and air entrainment additive (See Table 1 and Col. 3-4 and Col.5 Paragraphs 1-2).  The examiner considers foam to be an air entrainment additive.  Huntsman also teaches that the change in densities of the mixture is optimized for the different caliber or size of bullet being stopped or absorbed.  (See Col. 5, Para. 1)  Bean further teaches in claim 8 the specific parts by mass of the fiber.  The examiner notes that the density of the mixture and the specific parts by mass of the different ingredients of the concrete mixture are result effective variables.  See Huntsman Col 3-4 and Col.5, Paragraph 1 which teaches the density effects the type of bullet that can be successfully stopped and the additive and other components are optimized to reduce or eliminate the erosion and subsequent mobility of heavy metal particles.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify Huntsman to utilize the specific density and specific parts by mass of the different concrete ingredients claimed to obtain optimal ranges by routine experimentation.  Furthermore, DarafillDry_NPL explicitly teaches a dry air entrainment additive utilized to improve flowability, lower densities, eliminate segregation and 

	Regarding claim 2, reference the rejection on claim 1 as the limitations are substantially similar.  As noted supra, the density and specific parts by mass of the different ingredients of the concrete mixture are considered result effective variables.  The prior art teaches such ingredients and their specific amounts are accounted for with the holding of In re Aller.

.

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huntsman (US 6,620,236 B2) in view of Bean (US 6,264,735 B1) and further in view of Official Notice and DarafillDry_NPL.

	Regarding claim 6, the examiner takes official notice that the entrainment additive of claim 6 is the well-known Darafill material.  The applicant does not challenge this assertion in the response filed 11/29/2021.  As such, the examiner considers this admitted prior art of record.

Claims 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huntsman (US 6,620,236 B2) in view of Bean (US 6,264,735 B1) and further in view of Manual On Control of Air Content in Concrete (NPL Reference) and DarafillDry_NPL.

	Regarding claims 7-8, the Manual on Control of Air Content in Concrete teaches air bubbles which are smaller than the head of a pin.  A head of a pin is larger than the size claimed in claims 7 and 8. (See Page 2)  The air bubbles are utilized to provide reservoirs for the freezing water moving in the capillary pores, they relieve pressures generated during freezing and prevent damage to the concrete.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Huntsman to include the air bubbles as taught by the Manual on Control of Air Content in Concrete to prevent damage to the concrete during freezing.  (See Page 2)

Claims 13-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huntsman (US 6,620,236 B2) in view of Case Law and DarafillDry_NPL.

Regarding claims 13, reference the rejection to claim 1 supra as the claim limitations are substantially similar.  Further, Reference Huntsman Table 1, Col. 3-4 and Col. 5, Para. 1 which speaks of the different ingredients of the concrete mixture for bullet stopping and also speaks of the optimization of density for different sized bullets.  The examiner notes that the density of the mixture and the specific parts by mass of the different ingredients of the concrete mixture are result effective variables.  See Huntsman Col 3-4 and Col.5, Paragraph 1 which teaches the density effects the type of bullet that can be successfully stopped and the additive and other components are optimized to reduce or eliminate the erosion and subsequent mobility of heavy metal particles.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  Furthermore, DarafillDry_NPL explicitly teaches a dry air entrainment additive utilized to improve flowability, lower densities, eliminate segregation and settlement and control strength development (See DarafillDry_NPL).  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify Huntsman to utilize the specific density and specific parts by mass of the different concrete ingredients claimed to obtain optimal ranges by routine experimentation.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Huntsman with the teaching of DarafillDry as 

Regarding claims 14-18, Hunts teaches fiber (See Table 1)(Claim 14), lead leaching preventive (See Col. 4, Para. 3)(Claim 15), calcium phosphate and aluminum hydroxide (See Abstract, Col. 3)(Claim 16), a density of about 90.8 lbs/ft3 (See Col. 5, Para. 1)(See In re Aller below)(Claim 17), the concrete mixture is optimized to stop different types of projectiles (See Col. 5, Para. 1)(Claim 18) The examiner notes that the density of the mixture is a result effective variable.  See Huntsman Col.5, Paragraph 1 which teaches the density effects the type of bullet that can be successfully stopped.  In Re Aller states that "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  (See MPEP 2144.05 II)  As such, it would have been obvious to one skilled in the art, at the time of the invention, to modify Huntsman to utilize the specific density of concrete as claimed to obtain optimal ranges by routine experimentation.  Such would be optimized for the type of bullet to be stopped/absorbed.  The examiner considers the specific kinetic energy of the bullet as claimed in claim 18 to be an inherent property of the bullet the concrete mixture is optimized to stop.  As such, the specific kinetic energy would be optimized for with the density optimization as noted supra.

Claims 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huntsman (US 6,620,236 B2) in view of Case Law and Manual on Control of Air Content in Concrete (NPL Reference) and DarafillDry_NPL.

Regarding claims 19-20, the Manual on Control of Air Content in Concrete teaches air bubbles which are smaller than the head of a pin.  A head of a pin is larger than the size claimed in claims 7 and 8. (See Page 2)  The air bubbles are utilized to provide reservoirs for the freezing water moving in the capillary pores, they relieve pressures generated during freezing and prevent damage to the concrete.  It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Huntsman to include the air bubbles as taught by the Manual on Control of Air Content in Concrete to prevent damage to the concrete during freezing.  (See Page 2)

Response to Arguments
The applicant argues that Huntsman fails to disclose an “air entrainment additive”.  To better meet the newly amended claim limitations the examiner has modified the grounds of rejection.  The applicant’s specification defines an “air entrainment additive” at [0019] which states: “The term "air entrainment additive" means admixtures that are part of the concrete mix to incorporate air bubbles of controlled sizes in the concrete matrix.”  As such, the foam of Huntsman is more than capable of being considered an air entrainment additive as the foam will incorporate air bubbles of controlled sizes into the concrete matrix.  There are differences between different types 
	The applicant argues that Huntsman fails to disclosure “wherein the concrete structure is capable of stopping a fifty-caliber bullet in less than about 8 inches from a point of entry into the concrete structure”.  However, the rejections result in the same components being included in the concrete mixture to make the end product.  The 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711